The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
 
Election/Restrictions
Applicant’s election with traverse of Species I (Fig. 5) in the reply filed on November 23, 2015 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct.  This is not found persuasive because the species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries).  Additionally, the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichen et al. (U.S. 2011/0039036) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942).
 	Referring to Figure 1 and paragraphs [0069]-[0073], Reichen et al. discloses a plasma generation apparatus comprising: a pressure indicator 5, an electrode cell 19, 20 (par.[0073]) comprising:  a first electrode 19 (Fig. 5, par.[0073]); a second electrode 20 facing the first electrode so as to form a discharge space (Fig. 5, par.[0073]); a dielectric 21, 22arranged on at least either one of a main surface of the first electrode facing the discharge space and a main surface of the second electrode facing the discharge space (Fig. 4, par.[0072]); and a pass-through 3 formed in a central portion of the electrode cell in a plan view, the pass-through 
	Reichen et al. is silent on an auto pressure controller.
	Referring to paragraph [0202], Asai et al. teach a plasma processing apparatus that uses an auto pressure controller in order to maintain a predetermined pressure.  Referring to paragraph [0063], Takasawa et al. teach a plasma processing apparatus that uses an auto pressure controller 244 in order to maintain a predetermined pressure.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma generation apparatus of Reichen et al. with an auto pressure controller as taught by Asai et al. or Takasawa et al. since it is a conventionally known means to maintain a predetermined pressure.
Reichen et al. fail to teach a cylindrical insulating tube arranged throughout in the pass-through having a hollow portion with nothing therein and an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage is formed between the inside surface of said passthrough and the outer surface of said insulating tube.  Additionally, Reichen et al. fail to teach the pipe passage is connected to the discharge space.
(i.e. the space between the housing 2 and cylindrical insulating tube 3) having a hollow portion with nothing therein and wherein an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage 10 is formed between the inside surface of said passthrough and the outer surface of said insulating tube since it’s a means to provide a gas passage space.  Additionally, the pipe passage 10 is connected to the discharge space P via holes 11.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma generation apparatus of Reichen et al. so that a cylindrical insulating tube arranged throughout in the pass-through having a hollow portion with nothing therein and wherein an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage is formed between the inside surface of said passthrough and the outer surface of said insulating tube and the pipe passage is connected to the discharge space as taught by Inoue as a means to provide a gas passage space.
	Reichen et al. discloses a precursor supply part that includes a supply pipe passage 24 (Fig. 1); however, is silent on a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage.
Referring to Figure 1, column 3, lines 63-65, and column 4, lines 52-56, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 4 and a flange portion 6 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Referring to Figure 2 and column 4, lines 3-65, Robbins et al. 
Additionally, the  modified apparatus of Reichen et al. in view of Inoue would yield spacing the electrode cell 19, 20 away from the insulating tube 9 so that a pipe passage is formed between the inside surface of pass-through and the outer surface of said insulating tube 9.  Furthermore, the apparatus of Asai et al. or Takasawa et al. teaches the motivation for using an auto pressure controller to maintain a predetermined pressure (Asai et al.-par.[0202], Takasawa et al.-[0063]).  Hence, the modified the apparatus of Reichen et al. in view (Asai et al. or Takasawa et al.) and Inoue would yield an apparatus having a pipe passage connected to a discharge space and the pressure of the discharge space is kept at a constant value via the pipe passage.  Therefore, the auto pressure controller of Reichen et al. in view of (Asai et al. or 
With respect to the metal precursor, the type of gases used in apparatus claims are considered intended use and therefore are of no significance in determining patentability.  
“Expressions relating the apparatus to contents thereof during an intended operation are
of no significance in determining patentability of the apparatus claim.” Ex parte Thibault,
164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312
F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Note. Reichen et al. disclose the structure of a precursor supply part and hence the apparatus of Reichen et al. is capable of providing a metal precursor.
With respect to claim 7, the plasma generation apparatus of Reichen et al. further includes wherein the source gas supply part is configured to supply the source gas together with a rare gas (As stated above, the type of gases used in apparatus claims are considered intended use and therefore are of no significance in determining patentability. The apparatus of Reichen et al. is capable of providing a rare gas, i.e. argon).	
With respect to claim 8, the plasma generation apparatus of Reichen et al. further includes wherein the precursor supply part is configured to supply, to the hollow portion of the insulating tube, an active gas comprising at least one of oxygen and nitrogen (As stated above, the type of gases used in apparatus claims are considered intended use and therefore are of no significance in determining patentability. The apparatus of Reichen et al. is capable of providing an active gas, i.e. oxygen).
.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichen et al. (U.S. 2011/0039036) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942) as applied to claims 1 and 7-9 above, and further in view of Niira et al. (U.S. 2003/0176011).
The teachings of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) have been discussed above.
Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) fail to teach a metal catalyst filament and a heater.
Referring to Figure 1 and paragraphs [0075]-[0076], Niira et al. teach that it is conventionally known to use a metal catalyst filament 105 and a heater 106 in order to activate a desired gas.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insulating tube of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) with a metal catalyst filament and a heater as taught by Niira et al. in order to activate a desired gas through a catalyzer.  The resulting apparatus of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue and Niira would yield an insulating tube that has a hollow portion with only a metal catalyst filament arranged therein; and the plasma generation apparatus further comprises a heater configured to heat the metal catalyst.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichen et al. (U.S. 2011/0039036) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942) as applied to claims 1 and 7-9 above, and further in view of Tabata et al. (U.S. 2010/0193129).
The teachings of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) have been discussed above.
Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) fail to teach a passage through which a cooling medium flows is formed in the second electrode. 
Referring to paragraph [0055]-[0056], Tabata et al. teach a passage 8 through which a cooling medium flows is formed in the second electrode in order to achieve the desired gas temperature in the discharge space.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second electrode of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) to have a passage through which a cooling medium flows as taught by Tabata et al. in order to achieve the desired gas temperature in the discharge space.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichen et al. (U.S. 2011/0039036) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S.  as applied to claims 1 and 7-9 above, and further in view of Saiki (U.S. 5,376,212).
The teachings of Reichen et al.in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) have been discussed above.
Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.)  fail to teach a shower plate arranged at an end portion side of the insulating tube.	Referring to column 9, lines 25-46, Saiki teach a shower plate 85 arranged at an end portion side of the insulating tube in order to trap ions in the plasma so that an ion-free plasma is used for processing.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the end portion side of the insulating tube of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) with a shower plate in order to trap ions in the plasma so that an ion-free plasma is used for processing.  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al. (U.S. 2010/0193129) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Reichen et al. (U.S. 2011/0039036), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942).
Referring to Figures 1 and 6 and paragraphs [0091]-[0098], Tabata et al. discloses a CVD apparatus comprising: a plasma generation apparatus 13 (par.[0093]); and a CVD chamber connected to said plasma generation apparatus (par.[0092]), said plasma generation apparatus including:  an electrode cell 1, 2 (par.[0052]) comprising a first electrode 1(par.[0052]); a second electrode 2 facing said first electrode so as to form a discharge space; a dielectric 3 arranged on at least either one of a main surface of said first electrode facing said discharge space and a main 
Tabata et al. is silent on an auto pressure controller.
	Referring to paragraph [0202], Asai et al. teach a plasma processing apparatus that uses an auto pressure controller in order to maintain a predetermined pressure.  Referring to paragraph [0063], Takasawa et al. teach a plasma processing apparatus that uses an auto pressure controller 244 in order to maintain a predetermined pressure.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma generation apparatus of Tabata et al. with an auto pressure controller as taught by Asai et al. or Takasawa et al. since it is a conventionally known means to maintain a predetermined pressure.
Tabata et al. fail to teach a plasma generation apparatus having an electrode cell configuration wherein a pass-through is formed in a central portion of electrode cell in a plan view, pass-through penetrating said electrode cell with respect to a facing direction in which said first electrode and said second electrode face each other, plasma generation apparatus further including:  an insulating tube having a cylindrical shape and arranged in said pass-through, said insulating tube including an ejection hole that is formed in a side surface of said cylindrical shape; and a precursor supply part connected to a hollow portion of said insulating tube and configured to supply a metal precursor.
Referring to Figure 1 and paragraphs [0069]-[0073], Reichen et al. teach it is a conventionally known design for a plasma generation apparatus to have an electrode cell 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, with  a reasonable expectation of success, to alternatively substitute the electrode cell of Tabata et al. with the electrode cell configuration wherein a pass-through is formed in a central portion of electrode cell in a plan view, pass-through penetrating said electrode cell with respect to a facing direction in which said first electrode and said second electrode face each other, plasma generation apparatus further including:  an insulating tube having a cylindrical shape and arranged in said pass-through, said insulating tube including an ejection hole that is formed in a side surface of said cylindrical shape; and a precursor supply part connected to a hollow portion of said insulating tube and configured to supply a metal precursor as taught by Reichen et al., as an art recognized equivalent means for generating plasma.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Foot, 675, F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II.  The resulting apparatus would have the claimed electrode cell configuration.

Referring to Figures 1, 3, 8, and 11 and abstract, Inoue teach a plasma generation apparatus wherein a cylindrical insulating tube arranged throughout in the pass-through (i.e. the space between the housing 2 and cylindrical insulating tube 3) having a hollow portion with nothing therein and wherein an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage 10 is formed between the inside surface of said passthrough and the outer surface of said insulating tube since it’s a means to provide a gas passage space.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma generation apparatus of Tabata et al. in view of Reichen et al. with a cylindrical insulating tube arranged throughout in the pass-through having a hollow portion with nothing therein and wherein an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage is formed between the inside surface of said passthrough and the outer surface of said insulating tube as taught by Inoue as a means to provide a gas passage space.
	Tabata et al. in view of Reichen et al. discloses a precursor supply part that includes a supply pipe passage 24 (Fig. 1); however, is silent on a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage.

Additionally, the  modified apparatus of Tabata et al. in view of Reichen et al. and Inoue would yield spacing the electrode cell 19, 20 away from the insulating tube 9 so that a pipe passage is formed between the inside surface of pass-through and the outer surface of said insulating tube 9.  Furthermore, the apparatus of Asai et al. or Takasawa et al. teaches the motivation for using an auto pressure controller to maintain a predetermined pressure (Asai et al.-par.[0202], Takasawa et al.-[0063]).  Hence, the modified the apparatus of Tabata et al. in 
With respect to the metal precursor, the type of gases used in apparatus claims are considered intended use and therefore are of no significance in determining patentability.  
“Expressions relating the apparatus to contents thereof during an intended operation are
of no significance in determining patentability of the apparatus claim.” Ex parte Thibault,
164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312
F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Note. Reichen et al. disclose the structure of a precursor supply part and hence the apparatus of Tabata et al. in view of Reichen et al. is capable of providing a metal precursor.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al. (U.S. 2010/0193129) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Reichen et al. (U.S. 2011/0039036), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942) as applied to claim 11 above, and further in view of Niira et al. (U.S. 2003/0176011).
The teachings of Tabata et al. in view of (Asai et al. or Takasawa et al.), Reichen et al., Inoue, (Raaijmakers or Robbins et al.) have been discussed above.

Referring to Figure 1 and paragraphs [0075]-[0076], Niira et al. teach that it is conventionally known to use a metal catalyst filament 105 and a heater 106 in order to activate a desired gas.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insulating tube of Tabata et al. in view of (Asai et al. or Takasawa et al.),  Reichen et al., Inoue, (Raaijmakers or Robbins et al.) with a metal catalyst filament and a heater as taught by Niira et al. in order to activate a desired gas through a catalyzer.  The resulting apparatus of Tabata et al. in view of (Asai et al. or Takasawa et al.), Reichen et al., Inoue, (Raaijmakers or Robbins et al.), and Niira would yield an insulating tube that has a hollow portion with only a metal catalyst filament arranged therein; and the plasma generation apparatus further comprises a heater configured to heat the metal catalyst.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-13, 15, and 19 of U.S. Patent 10,297,423 in view of (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942). Although the claims at issue are not identical, they are not patentably distinct from each other.

	U.S. Patent 10,297,423 discloses a precursor supply part that includes a supply pipe passage; however, is silent on a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly 
Referring to Figure 1, column 3, lines 63-65, and column 4, lines 52-56, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 4 and a flange portion 6 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Referring to Figure 2 and column 4, lines 3-65, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 32, 36 and a flange portion 28 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Additionally, the supply pipe passage is connected to a side surface of flange portion.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precursor supply part that includes a supply pipe passage of U.S. Patent 10,297,423 with a flange portion as taught by Raaijmakers or Robbins et al. since it a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Therefore, the modified apparatus of U.S. Patent 10,297,423 in view of Raaijmakers or Robbins et al. would yield a precursor supply part that includes a supply pipe passage and a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage. 

Claim 6: The plasma generation apparatus according to claim 1, whereina passage through which a cooling medium flows is formed in said second electrode (see claim 5 of U.S. Patent 10,297,423). 

Claim 8: The plasma generation apparatus according to claim 1, whereinsaid precursor supply part is configured to supply, to said hollow portion of said insulating tube, an active gas including at least any element from oxygen and nitrogen (see claims 12 and 13 of U.S. Patent 10,297,423).
Claim 9: The plasma generation apparatus according to claim 1, whereinsaid electrode cell comprises a plurality of electrode cells, said electrode cells are stacked in said facing direction (see claim 10 of U.S. Patent 10,297,423).
Claim 10: The plasma generation apparatus according to claim 9, further comprising a shower plate arranged at an end portion side of said insulating tube (see claim 11 of U.S. Patent 10,297,423).
Claim 11: A CVD apparatus comprising: a plasma generation apparatus; and a CVD chamber connected to said plasma generation apparatus, said plasma generation apparatus including:  an electrode cell; a power source part configured to apply an AC voltage to said electrode cell; a housing that encloses said electrode cell; and a source gas supply part configured to supply a source gas from the outside of said housing into said housing,said electrode cell including: a first electrode; a second electrode facing said first electrode so as to form a discharge space; a dielectric arranged on at least either one of a main surface of said first electrode facing said discharge space and a main surface of said second electrode facing said discharge space; and a pass-through formed in a central portion of said electrode cell in a plan view, said pass-through penetrating said electrode cell with respect to a facing direction in which 
	U.S. Patent 10,297,423 discloses a precursor supply part that includes a supply pipe passage; however, is silent on a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage.
Referring to Figure 1, column 3, lines 63-65, and column 4, lines 52-56, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 4 and a flange portion 6 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Referring to Figure 2 and column 4, lines 3-65, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 32, 36 and a flange portion 28 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Additionally, the supply pipe passage is connected to a side surface of flange portion.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precursor supply part that includes a supply pipe passage 

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent 10,297,423 in view of (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942) as applied to claims 1 and 6-11 above, and in further view of Niira et al. (U.S. 2003/0176011).
The teachings of U.S. Patent 10,297,423  have been discussed above.
U.S. Patent 10,297,423 fail to teach a metal catalyst filament and a heater.
Referring to Figure 1 and paragraphs [0075]-[0076], Niira et al. teach that it is conventionally known to use a metal catalyst filament 105 and a heater 106 in order to activate a desired gas.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insulating tube of U.S. Patent 10,297,423 in view of Raaijmakers or Robbins et al. with a metal catalyst filament and a heater as taught by Niira et al. in order to activate a desired gas through a catalyzer.
Response to Arguments
16.	Applicant’s arguments with respect to claims 1, 2, and 6-12 have been considered but are moot because new references Raaijmakers’767 or Robbins et al.’942 teach the newly claimed limitation of “said precursor supply part includes a supply pipe passage and a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage”.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rueger’617, Obuchi’165, Boswell’935, and Powell et al.’643 teach a precursor supply part includes a supply pipe passage and a flange portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MICHELLE CROWELL/				Examiner, Art Unit 1716  

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716